Citation Nr: 1009957	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-17 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to 
November 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The Veteran presented testimony at a Travel Board Hearing at 
the RO chaired by the undersigned Veterans Law Judge in 
January 2010.  A transcript of this hearing is associated 
with the Veteran's claims folder.

The issue of service connection for a neck disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A presently existing left knee disorder is not demonstrated 
by the evidence of record.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a left knee disorder have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence 
of a current disability.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  To be present as a current disability, there must be 
evidence of the condition at some time during the appeals 
period.  McClain, 21 Vet. App. at 321; Gilpin, 155 F. 3d at 
1556.




Recitation of Evidence

The Veteran's service treatment records reveal the Veteran 
had a left knee scope in 1992, treatment for a possible 
meniscus tear with no definite tear found in 1993, and 
surgery for left knee plica excision in 1995.  X-ray findings 
in May 1995 show that the left knee demonstrated normal 
osseous mineralization and alignment without fracture, 
dislocation, or degenerative changes.  The balance of the 
Veteran's service treatment records are devoid of complaints 
or treatment for a left knee condition.   

A December 2008 VA examiner, who reviewed the Veteran's 
medical records, as well as examined the Veteran, noted that 
the Veteran reported he injured his left knee in 1994 and 
underwent surgery.  The Veteran reported that the knee is 
getting worse and that he had pain.  He stated he did not 
have incapacitating episodes of arthritis and was able to 
stand up to one hour and walk more than a quarter of a mile, 
but less than one mile.  The examiner found some knee 
tenderness, but with negative McMurray's and Drawer tests.  
There were no crepitation, mass, clicks, snaps, grinding or 
instability.  The examiner found no patellar abnormality, 
meniscus abnormality or abnormal tendons or bursae.  The 
Veteran had full range of motion of the left knee without 
pain and no additional loss of range of motion on repetitive 
use.  X-ray of the left knee was normal.  The examiner in his 
diagnosis noted that there was an unremarkable x-rays of the 
left knee and that the Veteran had a history of left knee 
meniscectomy and pain.  

During the Veteran's January 2010 hearing before the 
undersigned, he testified that he first injured his knee 
during service in San Diego in 1994 and again in Reykjavik, 
Iceland.  The Veteran testified that he has had problems and 
pain with his knee ever since service.  This impacts his 
ability to work out by running or jogging or walking, as he 
has to deal with the pain and tenderness of his knee.  

Analysis

The Board notes that while the Veteran's service treatment 
records indicate that he had surgery on the left knee in 1992 
and 1995, the evidence of record before the Board contains no 
indication that the Veteran currently has a diagnosed left 
knee disorder.  Significantly, the service treatment records 
dated approximate to each surgery indicate that no definite 
tear of left meniscus was found in 1993, and that the 1995 x-
ray of left knee was essentially normal without fracture, 
dislocation, or degenerative changes.  In particular, a VA 
examination performed in December 2008, which is the most 
recent examination of record, concluded only with a history 
of a left knee meniscectomy and pain, without any chronic 
left knee disorder being shown on physical examination.  
Although the Veteran has presented sworn testimony and other 
lay evidence alleging that he has had problems with pain in 
the left knee since service, there are simply no medical 
records or diagnoses showing a presently existing left knee 
disorder, as evidenced by the December 2008 VA examination 
report.

Arthralgia (pain) alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom; Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.  

The requirement of the existence of a current disability is 
satisfied when a Veteran has a disability at the time he or 
she files his claim for service connection or during the 
pendency of that claim, even if the disability resolves prior 
to adjudication of the claim.  McClain, 12 Vet. App. at 321.  
Based on the definition in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Although the Board acknowledges the Veteran's complaints of 
pain in his left knee, in the absence of a current 
disability, as defined by governing law, a claim for service 
connection must be denied.  The Veteran has not provided any 
medical evidence showing a currently diagnosed left knee 
disorder during the appeal period for VA disability 
compensation purposes.  Under these facts, a "disability" 
for VA compensation benefit purposes is not shown to be 
present in this case.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a left knee disorder must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  8 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for a 
left knee disability, by a letter in July 2006, before the 
adverse rating decision that is the subject of this appeal.  
This letter also provided the Veteran with the specific 
notice required by Dingess, supra.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains service treatment records and post-
service treatment records.  The Veteran was given a VA 
examination in connection with the claim.  The report of this 
examination reflects that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes 
that this examination is adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise.

The Veteran testified before the undersigned.  Statements of 
the Veteran and his representative have been associated with 
the record.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Service connection for a left knee disability is denied.  


REMAND

The Veteran testified during his January 2010 hearing before 
the undersigned that he originally injured his neck while 
stationed in San Diego.  He also fell into a swimming pool 
and had a car accident during service, which affected his 
neck.  There is an indication in the Veteran's service 
treatment records in October 1989 that he was treated for 
neck pain and another treatment record in August 1993 shows 
the Veteran had a fall where he somersaulted.  In addition, 
he testified that his neck pain began in service and has 
continued to the present.  A VA examination from December 
2008 shows that the Veteran has been diagnosed with minor 
degenerative disc changes of the cervical spine and minor 
neural foramina encroachment of the lower cervical spine.  
While the Veteran has been given a VA examination, no opinion 
was provided regarding the claimed disability's nexus to 
service.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr, 21 Vet. App. at 311 (holding that once VA undertakes 
the effort to provide an examination for a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided). 

The threshold for finding a link between current disability 
and service is low for the purposes of providing a VA medical 
examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83.  Therefore, the Board finds 
that the Veteran should be afforded a further VA medical 
examination with a nexus opinion to determine whether his 
current neck condition is related to his military service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

The Board observes that the most recent VA treatment records 
in the claims file are from September 2009.  More recent 
treatment records should be obtained.  See 38 C.F.R. § 
3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA New Mexico Health 
Care system treatment records for the 
Veteran from September 2009 to the 
present.  

2.  When the above has been accomplished, 
schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of the Veteran's neck disability.  
With respect to each such diagnosed 
disability, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any neck disability 
is medically related to the Veteran's 
active military service.  The entire 
claims file must be made available to the 
designated examiner, and the examination 
report should include a discussion of the 
Veteran's documented medical history 
(including service treatment records and 
the December 2008 VA examination report) 
and assertions.  

3.  Once the above action has been 
completed, readjudicate the claim.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


